Name: Council Regulation (EEC) No 1037/78 of 22 May 1978 amending the Annex to Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  processed agricultural produce;  agricultural policy
 Date Published: nan

 22. 5 . 78 Official Journal of the European Communities No L 134/ 1 I (Acts ivhose publication is obligatory) COUNCIL REGULATION (EEC) No 1037/78 of 22 May 1978 amending the Annex to Regulation (EEC) No 804/68 on the common organiza ­ tion of the market in milk and milk products customs nomenclature for agricultural products , adopted in accordance with the recommendation of the Customs Cooperation Council , the products which fell within subheading 17.05 A are henceforth classified under the new subheading 21.07 F ; whereas subheading 17.05 A was not included in the Annex to Regulation (EEC) No 804/68 and no refund was granted under this Regulation for milk products exported in the form of goods falling within this subheading ; whereas , consequently, for the sake of clarity of interpretation , subheading 21.07 F must be excluded from the Annex to Regulation (EEC) No 804/68 ; Whereas , for the same reasons of clarity, this Annex should be replaced by a new text , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas , under Article 17 ( 1 ) of Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (2 ), as last amended by Regulation (EEC) No 2560/77 (3 ), refunds may be granted to the extent necessary to enable such products to be exported either in unprocessed form or in the form of goods listed in the Annex ; Whereas, in view of the development of milk product prices in international trade , provision should be made for the possibility of granting refunds for milk products incorporated in goods falling within heading No 22.09 of the Common Customs Tariff, so as to enable industries exporting such goods to use milk products of Community origin ; whereas , to this end , an addition should be made to the Annex to Regula ­ tion (EEC) No 804/68 ; Whereas furthermore the complete heading No 21.07 is included in this Annex ; whereas in the new HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 804/68 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 22 May 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 May 1978 . For the Council The President K. HEINESEN (') Opinion delivered on 12 May 1978 (not yet published in the Official Journal). (2 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (3 ) OJ No L 303 , 28 . 11 . 1977, p. 1 . No L 134/2 Official Journal of the European Communities 22 . 5 . 78 ANNEX CCT heading No Description 17.02 Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : A. Lactose and lactose syrup : I. Containing, in the dry state , 99 % or more by weight of the pure product 17.04 Sugar confectionery, not containing cocoa : C. White chocolate D. Other 18.06 Chocolate and other food preparations containing cocoa : B. Ice-cream (not including ice-cream powder) and other ices C. Chocolate and chocolate goods, whether or not filled ; sugar confectionery and substitutes therefor made from sugar substitution products , containing cocoa D. Other 19.02 Malt extract ; preparations of flour, meal , starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa : B. Other 19.08 Pastry, biscuits , cakes and other fine bakers ' wares, whether or not containing cocoa in any proportion 21.07 Food preparations not elsewhere specified or included : A. Cereals in grain or ear form , pre-cooked or otherwise prepared B. Ravioli , macaroni , spaghetti and similar products, not stuffed, cooked ; the fore ­ going preparations, stuffed , whether or not cooked C. Ice-cream (not including ice-cream powder) and other ices D. Prepared yoghourt ; prepared milk, in powder form, for use as infants ' food or for dietetic or culinary purposes E. Cheese fondues G. Other 22.02 Lemonade, flavoured spa waters and flavoured aerated waters , and other non- alcoholic beverages, not including fruit and vegetable juices falling within heading No 20.07 : B. Other 22. 5 . 78 Official Journal of the European Communities No L 134/3 CCT heading No Description 22.09 Spirits (other than those of heading No 22.08 ) ; liqueurs and other spirituous bever ­ ages ; compound alcoholic preparations (known as 'concentrated extracts ') for the manufacture of beverages : C. Spirituous beverages : V. Other 35.01 Casein , caseinates and other casein derivatives ; casein glues 35.02 Albumins, albuminates and other albumin derivatives : A. Albumins : II . Other : ex a) Lactalbumin : 1 . Dried (for example , in sheets , scales , flakes , powder) 2 . Other